 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284Laboratory Corporation of America Holdings and Service Employees International Union, AFLŒCIO, Local 339. Case 4ŒCAŒ26254 February 13, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND WALSH On April 14, 1998, Administrative Law Judge James L. Rose issued the attached decision.  The Respondent filed exceptions, a supporting brief, and an answering brief, and the General Counsel filed cross-exceptions, a supporting brief, an answering brief, and a reply brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified, and to adopt the recommended Order as modi-fied2 and set forth in full below. The judge dismissed allegations that the Respondent™s executive vice president, Richard Novak, unlawfully solicited grievances and promised benefits during a meeting with employee Anne DeFeo.3  The judge rea-soned that the ﬁmeeting [with DeFeo] was a benign and typical visit by a new high level managerﬂ and Novak™s statements were ﬁtoo ambiguous to constitute a violation of the Act.ﬂ  We find merit in the General Counsel™s ex-ceptions to these findings.4                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We have modified the judge™s recommended Order to require the Respondent to post the notice to employees at all its facilities within the Pleasantville, New Jersey region, which were the subject of the Union™s organizational campaign.   In his remedy section, the judge stated that he would not order the Respondent to reopen the Linwood, New Jersey facility where dis-criminatee Anne DeFeo had been assigned.  The judge reasoned that the discrimination against DeFeo would be fully remedied by requiring the Respondent to offer her a substantially equivalent position in a nearby facility.  In his recommended Order, however, the judge re-quired the Respondent to offer DeFeo reinstatement ﬁto her former job.ﬂ  We shall modify the judge™s recommended Order accordingly. 3 The judge correctly found that during the same meeting Novak vio-lated Sec. 8(a)(1) by granting DeFeo the benefit of an increased lunchbreak. 4 We find it unnecessary to pass on the General Counsel™s exceptions concerning whether the Respondent violated Sec. 8(a)(1) by granting a wage increase to Pleasantville region employees during late March and early April 1997, and by soliciting grievances and promising and grant-ing benefits to employees on April 22, 1997.  The finding of such addi-tional violations would be cumulative and would not affect the remedy.  On March 31, 1997,5 Respondent™s operations man-ager, Harry Bush, and Executive Vice President Richard Novak visited the Linwood port where DeFeo worked alone.  Novak had been hired by the Respondent ap-proximately 6 weeks earlier.  DeFeo testified that, during the course of this meeting, Novak told her he was there just ﬁto find out why I was unhappy and everybody else and see if he [Novak] couldn™t help change things.ﬂ  De-Feo told Novak, inter alia, that she would like to have a longer lunchbreak.  She also informed him that the block on long distance calls from her telephone was preventing her from exchanging necessary information with doctors.  Novak agreed to the longer lunch period, said he would look into the long distance block, gave DeFeo his home phone number and toll-free office number, and told her to ﬁcall him at any time, day or night, with any problem and he would fix it.ﬂ   The Respondent failed to prove that before the union campaign began, the Respondent had a practice of hold-ing either group or individual meetings to solicit griev-ances by managers.  Indeed, DeFeo testified that she had not been visited at her patient service center by either Novak or Bush before March 31. The relevant principles are well established.  They were recently summarized in Maple Grove Health Care Center, 330 NLRB 775 (2000), as follows:   Absent a previous practice of doing so . . . the solicita-tion of grievances during an organizational campaign accompanied by a promise, expressed or implied, to remedy such grievances violates the Act.  [I]t is the promise, expressed or implied, to remedy the griev-ances that constitutes the essence of the violation.  [T]he solicitation of grievances in the midst of a union campaign inherently constitutes an implied promise to remedy the grievances.  Furthermore, the fact an em-ployer's representative does not make a commitment to specifically take corrective action does not abrogate the anticipation of improved conditions expectable for the employees involved.  [T]he inference that an employer is going to remedy the same when it solicits grievances in a preelection setting is a rebuttable one.  Here, the inference that Novak was promising to remedy DeFeo™s grievances has not been rebutted.  Contrary to the judge™s finding, there is nothing ambiguous about Novak™s statements.  Novak asked DeFeo what changes could be made to make her and other employees happy.  This in-quiry, in fact, elicited from DeFeo complaints about the  5 All dates hereafter are in 1997, unless otherwise specified. 333 NLRB No. 38  LABORATORY CORP. OF AMERICA HOLDINGS 285lunchbreak and the blocking of long distance calls.  Novak 
immediately resolved one complaint, promised to look into 
another complaint, and gave DeFeo his personal phone 
numbers with the request that DeFeo call him ﬁwith any 
problem and he would fix it.ﬂ  We find that Novak solicited 
grievances from DeFeo, promptly resolved one of her 
grievances, and explicitly promised to ﬁfixﬂ others.   
ﬁNor does the fact that 
[Novak] was a new [manager] 
insulate [the Respondent] from the Board™s findings that 

the [Respondent™s] . . . promises of benefits to its em-
ployees violated the Act.ﬂ  
St. Francis Federation of 
Nurses v. NLRB
, 729 F.2d 844, 853 (D.C. Cir. 1984).  
This is particularly true here where the record shows that 
Novak actually remedied one of DeFeo™s grievances.  
See Blue Grass Industries
, 287 NLRB 274 fn. 4, 286 
(1987) (inference of promise of benefit arising from 
grievance solicitation not rebutted by fact that manager 
was newly appointed; in fact, respondent ﬁactually cor-
rected some grievances identified by employeesﬂ).  
Accordingly, for all these reasons, we find that the Re-
spondent violated Section 8(a)(1) by soliciting griev-

ances and promising to remedy them. 
ORDER The National Labor Relations Board orders that the 
Respondent, Laboratory Corporation of America Hold-
ings, Linwood, New Jersey, 
its officers, agents, succes-
sors, and assigns, shall 
1.  Cease and desist from 
(a) Threatening employees w
ith unspecified reprisals 
in order to discourage their union activities. 
(b) Granting benefits to employees in order to discour-
age their union activities. 
(c) Soliciting grievances from and promising benefits 
to employees in order to discourage their union activities. 
(d) Closing a facility, discharging, failing to rehire, or 
otherwise discriminating agai
nst employees because they 
engage in union or other concerted activity protected by 
the National Labor Relations Act. 
(e) In any like or related manner, interfering with, re-
straining or coercing employees
 in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Anne DeFeo full reinstatement to a substantially equiva-
lent position in the immediate area of the Linwood, New 
Jersey facility, without prejudice to her seniority or any 
other rights or privileges previously enjoyed.   
(b) Make Anne DeFeo whole for any loss of earnings 
and other benefits she may have suffered as a result of 
the discrimination against her, in the manner set forth in 
the remedy section of the judge™s decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to
 the unlawful discharge and 
failure to rehire, and within 3 days thereafter notify Anne 
DeFeo in writing that this has been done and that these 
actions will not be used against her in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e)  Within 14 days after service by the Region, post at 
its facilities in the Pleasantville, New Jersey region cop-
ies of the attached no
tice marked ﬁAppendix.ﬂ
6 Copies of 
the notice, on forms provided by the Regional Director 
for Region 4, after being signed by the Respondent™s 
authorized representative, shall be posted by the Respon-
dent and maintained for 60 consecutive days in con-

spicuous places including all places where notices to 
employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed its facilities involved in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, 
a copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since March 18, 1997. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the United Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286To bargain collectively through representatives of their 
own choice 
To act together for other mutual aid or protection 
To choose not to engage in
 any of these protected con-
certed activities. 
 WE WILL NOT threaten our employees with unspeci-
fied reprisals in order to discourage their union activities. 
WE WILL NOT grant benefits to our employees in or-
der to discourage their union activities. 
WE WILL NOT solicit grievances from and promise 
benefits to our employees in order to discourage their 
union activities. 
WE WILL NOT close a facility, discharge, fail to re-
hire, or otherwise discriminate against our employees 

because they engage in union
 or other concerted activity 
protected by the National Labor Relations Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Anne DeFeo full reinstatement to a substan-
tially equivalent position in the immediate area of the 
Linwood, New Jersey facility
, without prejudice to her 
seniority or any other rights or privileges previously en-
joyed. 
WE WILL make Anne DeFeo whole for any loss of 
earnings and other benefits resulting from her discharge, 

less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the dis-

charge of and failure to rehire Anne DeFeo and WE 
WILL, within 3 days thereafte
r, notify her in writing that 
this has been done and that these actions will not be used 

against her in any way. 
LABORATORY CORPORATION OF 
AMERICA HOLDINGS 
  Mark E. Arbesfeld
 and Allyson C. Hall, Esqs
., for the General 
Counsel. John G. Creech and Erin E. Swann, Esqs
., of Greenville, South 
Carolina, for the Respondent.  
DECISION STATEMENT OF THE CASE 
JAMES L. ROSE, Administrative Law Judge.  This matter 
was tried before me at Philadelp
hia, Pennsylvania, on February 
9 and 10, 1998, upon the General Counsel™s complaint which 
alleged that the Respondent te
rminated employee Anne DeFeo 
in violation of Section 8(a)(3) of the National Labor Relations 
Act. Certain violations of Section 8(a)(1) were also alleged.  
The Respondent generally denied that it committed any viola-

tions of the Act, and contends th
at paragraphs 5 and 6(c) should 
be dismissed as being unrelated to
 the allegations in any charge. 
On the record as a whole,
1 including my observation of the 
witnesses, briefs and arguments 
of counsel, I hereby make the 
following findings of fact, conclusions of law, and recom-
mended Order. I.  JURISDICTION 
The Respondent is a Delaware corporation, engaged in the 
business of operating clinical laboratory testing facilities 
throughout the United States, incl
uding those involved here at 
Linwood and Pleasantville, New Jersey.  In the course and 
conduct of this business, the Re
spondent annually derives gross 
revenues in excess of $500,000 and purchases goods valued in 

excess of $50,000 directly from 
points outside the state of New 
Jersey.  The Respondent admits and 
I find that it is an employer 
engaged in interstate commerce within the meaning of Section 
2(2), 2(6), and 2(7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED 
Service Employees International Union, AFLŒCIO, Local 
339 (the Union) is admitted to be, and I find is, a labor organi-
zation within the meaning of Section 2(5) of the Act.  
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Facts 
The Respondent was created in 1995 with the merger of two 
corporations engaged in clinical
 diagnostic laboratory services.  
It operates patient service cente
rs (sometimes referred to a 
ﬁportsﬂ) throughout the United States and has about 18,000 
employees.  Material to this 
case is the Respondent™s Pleasant-ville, New Jersey region, which has 12 ports and is part of the 

Northeast Division (New Jersey
, New York, Eastern Pennsyl-
vania, and all the New England states). 
Anne DeFeo worked for the Respondent (or a predecessor) 
from 1992 until July 1997 as a phlebotomist or a data-entry 
clerk.  She was first assigned to the Pleasantville port, but over 
time was assigned to five different ports in the Pleasantville 
region, including her last assign
ment at Linwood, New Jersey, 
where she had been previously assigned. 
In February 1997, the Union 
began an organizational cam-
paign among the Respondent™s empl
oyees in the Pleasantville 
Region.  DeFeo was active in th
e campaign, and just before a 
scheduled meeting of all Pleasantville employees with various 
members of management, she obtained the signatures of em-
ployees on a petition seeking union representation which she 
attempted to hand to Robert Elde
r, senior vice president, human 
resources.  Elder refused to take the petition and told DeFeo 
that she ﬁcould get in a lot of trouble.ﬂ  As Elder started the 
meeting, DeFeo stood and stated
 she was from the Union and 
had a petition seeking recognition. 
 Elder told her to sit down.  
During the months preceding the election, management offi-
cials held additional group meeti
ngs and also met individually 
with employees.  Thus on March 31, Harry Bush (operations 

manager in Pleasantville) and Ri
chard Novak (executive vice 
president, Eastern operations) came to the Linwood port to talk 
                                                          
 1 Counsel for the General Counsel moved to make certain correc-
tions to the transcript, which changes appear warranted.  The motion is 
granted and the list of corrections is added to the record as GC Exh. 44. 
 LABORATORY CORP. OF AMERICA HOLDINGS 287with DeFeo.  Bush introduced her to Novak.  She said she felt 
intimidated and would ﬁlike to be
 represented, have another one 
of my co-workers with me.ﬂ  
This request was refused.  She was told that the meeting was 
just ﬁto find out why I was un-
happy and everybody else and see if he (Novak) couldn™t help 
change things.ﬂ 
DeFeo said she would like to have a longer lunchbreak.  No-
vak replied that would not be a pr
oblem.  And she also said that 
the long distance freeze on the 
telephone was inconvenient.   
And they talked a bit about raises.  At the end of the meeting, 
Novak gave her a card with his 
home phone number, as well as 
the Respondent™s 800 number and Novak™s extension, and he 

told DeFeo ﬁI could call him at any time, day or night, with any 
problem and he would fix it.ﬂ 
After this, she was allowed to combine her two 15-minute 
breaks with the normal one-half hour
 for lunch and thus take an 
hour lunchbreak.  This was subsequently reduced to 50 minutes 
by Bush. 
In early April, DeFeo receiv
ed a 49-cent raise from $10.49 
per hour to $10.98.  This was announced by Bush and Mary 
Shinick, director of human reso
urces, Northeast division.  De-
Feo was told that the raise was to be effective on her anniver-
sary date of April 3 and was to ﬁto bring me up to standard.ﬂ 
Another mandatory meeting of 
employees was held by No-
vak on April 22 (3 days prior to the scheduled representation 
election) at which Novak told them ﬁthat he was new in the 
company, that he had heard all our complaints and he was 
really sorry that we were so 
unhappy and that he was going to 
change everything he could to 
make us unhappy.ﬂ  He asked 
the employees for another chance and that ﬁhe would take care 
of all our problems.ﬂ 
After the meeting DeFeo and another employee approached 
Novak with a complaint about Bush having made two perma-
nent weekend position whereas before the work was done on a 
volunteer basis, which allowed 
employees to work some over-
time.  Novak told Bush to reinstate the volunteer system. 
The election was held on April 25.  A substantial majority of 
the employees voted against representation by the Union. 
Then on June 20, DeFeo was visited by Bush and Dave Rosi 
(operations manager for Marlton, 
New Jersey) and was told that 
the Respondent had decided to close the Linwood port and she 

would be laid off.  When De
Feo asked why she would not be 
reassigned to another port, Bush said that she was ﬁattachedﬂ to 
the Linwood port.  At the time the Respondent had job open-
ings in the Pleasantville branch for which DeFeo was admit-
tedly qualified, as well as numer
ous jobs out of other branches 
in the Northeast. 
B.  Analysis and Concluding Findings 
1.  The 8(a)(1) allegations 
a.  Threat by Robert Elder 
It is alleged, and denied, that on March 13 (amended to 
March 18), Robert Elder, senior vice president of human re-

sources, threatened an employee with unspecified reprisals.  
This is alleged to have taken 
place just before a meeting of employees when DeFeo attempted 
to give Elder a petition to 
the effect that the employees wanted representation by the Un-
ion.  DeFeo testified that Elder declined to take the petition, 

saying to do so would be ﬁinappropriateﬂ and, according to 
DeFeo, ﬁhe told me that if I did this, I could get into a lot of 
trouble.ﬂ Elder admitted that DeFeo at
tempted to give him ﬁa docu-
mentﬂ and that he refused saying, ﬁI don™t think that™s appropri-
ate.  I will not accept it.ﬂ  Elder specifically denied that he said 
ﬁto her that you can get into a lot of trouble.  That™s not the 
proper thing to do.ﬂ  Elder furthe
r testified that he did not know 
what the document was, that identifying it ﬁwould be specula-

tive on my part.ﬂ 
I do not believe the import of Elder™s testimony.  While his 
answers may be literally true, I 
discredit his suggestion that he 
had no idea that DeFeo was attempting to hand him a petition 

for union representation.  Indeed, the meeting was in response 
to the organizational campaign. I further discredit Elder™s tes-
timony that he did not tell DeFeo she ﬁcould get into a lot of 
trouble.ﬂ I found DeFeo a generally credible
 witness.  Further, her tes-
timony about this event is consis
tent with her testimony about 
subsequent matters, and Elder™s
 threat fits the Respondent™s 
pattern of actions which cumula
ted in DeFeo™s discharge.  I 
therefore conclude that on March 18 the Respondent did 
threaten an employee with unspe
cified reprisals for engaging in 
union activity in violation of 
Section 8(a)(1) of the Act. 
The Respondent argues that this
 allegation is unrelated to 
any allegation in the charge or its amendments and therefore 

should be dismissed.  Although th
e charge dealt with only the 
discharge of DeFeo, the second amended charge alleges other 
acts designed to discourage employees from supporting the 
Union.  Since the threat by Elder is within the context of the 
Respondent™s overall campaign ag
ainst the Union, I conclude 
that it is closely related to th
e allegations in the charge as 
amended.  Well-Bred Loaf 
303 NLRB 1016 fn. 1 (1991), and 
cases cited therein.  
b.  Solicitation, promise, and grant
 of benefits by Rick Novak 
When Novak and Bush visited 
DeFeo at the Linwood facility 
on March 31 it is alleged that Novak (1) solicited complaints 
and grievances and promised to 
increase benefits if employees 
would refrain from supporting the 
Union; (2) promised an em-
ployee everything would be better in order to discourage union 
activity; and (3) granted the bene
fit of allowing an employee to 
close the Linwood center at lunchtime in order to discourage 
support for the Union. 
At the time Novak and Bush visited DeFeo at the Linwood 
facility, Novak had been on the 
job only a few weeks.  He was 
traveling around with Bush and, as he typically did, stopped in 

to visit the patient service centers.  His version of this meeting 
generally coincides with that of DeFeo.  DeFeo testified that 
Novak asked what he could do to
 make employees happy, what 
changes he could make.  She suggested that she would like a 
longer lunch hour in lieu of the one-half hour and breaks in the 
morning and afternoon, and she sa
id that long distance calls 
were blocked which prevented her from communicating neces-
sary information to doctors outside the local area.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288Novak agreed that DeFeo could 
close the facility and take a 
1-hour lunchbreak (subsequently cut to 50 minutes by Bush) 
and that they would look into the long distance block. 
Although I conclude that this 
meeting occurred in substance 
as testified to by DeFeo, I al
so conclude that Novak did not 
solicit grievances or make promises
 of benefits in order to dis-courage union activity.  This meeting was a benign and typical 
visit by a new high-level manager, which activity the Respon-
dent was not required cease just
 because the employees were 
attempting to organize.  The al
leged solicitation and promise of 
benefits was simply too ambiguous
 to constitute a violation of 
the Act. 
However, by granting the benefit of an increased lunchbreak, 
occurring during the course of the campaign, was necessarily 

violative of Section 8(a)(1).  
Airstream, Inc., 
304 NLRB 151 
(1991).  I further conclude, that this allegation (par. 6(c) of the 
complaint) is closely related to
 the allegations in the amended 
charge. 
c.  Granting wage increases to Pleasantville employees 
During late March, or early Ap
ril, DeFeo, as well as other 
employees, received wage increases which they were told was 
to bring their wages up to ﬁstandard.ﬂ   In DeFeo™s case this 
amounted to 49 cents per hour.  While a wage increase during 

an organizational campaign is certainly suspect, such is not 
presumptively unlawful.  
Holly Farms Corp., 
311 NLRB 273 
(1993).  From the credited testimony of Mary Shinick, the di-
rector of human resources for th
e Northeast division, I conclude that the increase was in the planning stages well before any 
union activity and was occasioned by the fact that after the 
merger of two companies into the Respondent, there were wage 
discrepancies among employees doi
ng the same job.  Given the 
large number of employees of 
the Respondent, the wage ad-
justments were to be phased in 
over a 2-year period beginning 
in 1995.  The increase DeFeo received would have been given 
when it was in the absence of any union activity.   
Accordingly, I conclude that 
the Respondent did not violate 
Section 8(a)(1) as alleged in paragraph 7 of the complaint. 
d.  Soliciting grievances, pr
omises, and grants of benefits 
In paragraph 8 it is alleged that
 at a meeting of employees on 
April 22, a few days before the election, Novak solicited em-
ployee complaints and grievances
, and promised them benefits and improved terms and conditions of employment.  At the 
hearing this paragraph was ame
nded to include an allegation 
that a benefit was granted in 
that the Respondent did not im-
plement an announced change of after hours work being done 
by volunteers.  This allegation is based on the following testi-
mony of DeFeo: 
 Mr. Novak again said that he was new in the company, that he 
had heard all our complaints and he was really sorry that we 
were so unhappy and that he was going to change everything 
he could to make us unhappy.  [Transcript error.] 
 He also had an overhead projector in the room with the union 
card up on the wall.  It had a yes and a no, you know, in the 
little boxes.  And the no was, of course, crossed out.  And he 
kept referring to that saying th
is is not the way you want to go, 
to, you know, give us another chance. 
 And he ended it, he kept saying that he wanted us to be one 

big happy family and that he would take care of all our prob-
lems.  And he ended it with, if we didn™t like what was hap-
pening, we had to wait just another year and the Union could 
come back. 
 I find nothing in DeFeo™s testimony amounting to solicita-
tion of grievances, with and offe
r to remedy them, or the prom-
ise of benefits.  At most, Nova
k sought to have employees vote 
against representation in the scheduled election by making a 

generalized appeal that if they did so, life would be better.  In 
order to violate the Act in the manner alleged, an employer™s 
solicitations and promises must 
be more specific.  To find a 
violation on this testimony woul
d be tantamount to concluding 
that an employer may not cam
paign against union representa-
tion. Following Novak™s speech, DeFeo and another employee 
approached him with a complaint that Bush was again going to 
change the way evening and weekend on-calls were handled, 
by creating two full-time positions rather than have the work be 
done by the regular employees on a volunteer basis.   Novak 
asked Bush why the change and Bush replied that he had been 
so instructed by corporate, but
 as he could supply no name to 
Novak™s satisfaction, Novak told him to leave the system as it 
was.  By doing so the Respondent
 is alleged to have granted a 
benefit in violation of Section 8(a)(1). 
Since nothing changed, it is difficult to conclude that a bene-
fit was granted to employees in order to encourage their vote 
against the Union.  I therefore, conclude that paragraph 8 be 
dismissed. 
2.  The discharge of Anne DeFeo 
In paragraph 9 of the complaint it is alleged that (a) the Re-
spondent closed the Linwood facility and laid off DeFeo and 
(b) refused to rehire or recall 
her because of her activity on 
behalf of the Union. 
The Respondent admits that De
Feo was informed on June 23 
that the Linwood patient service center would close on July 3 

and that her position would be eliminated.  The Respondent 
contends this was a legitimate 
business decision having nothing 
to do with the union activity or 
DeFeo™s participation therein.  
Secondly, the Respondent contends 
that its refusal to rehire her 
was based on its inviolate rule
s concerning applications for 
employmentŠthat DeFeo had not filed out the proper form 
properly.   
While the Respondent seems to deny that DeFeo was termi-
nated, there can be little doubt that she was.  When Bush and 
Rosi met with DeFeo on June 23 and told her that Linwood 
center would be closed, DeFeo asked where she would be going 
and Bush said that she was ﬁattachedﬂ to the port and therefore, 
she would be given severance. 
a.  Closure of 
the Linwood facility 
I conclude that the basic purpose 
to be served by closing the 
Linwood facility was the termination of DeFeo, the leading 

activist on behalf of the Union.  According to Maria Graczyk, a 
former supervisor, early in the campaign Bush said he had 
learned that there would be a 
meeting of employees concerning 
the Union at DeFeo™s house.  Graczyk further testified that 
 LABORATORY CORP. OF AMERICA HOLDINGS 289Bush held many meetings of supervisors to discuss the progress 
of the union campaign and Bush ﬁsaid on several occasions that 
he would get rid ofﬂ DeFeo.  She 
testified that Rosi also said 
that ﬁthey™ll get rid of her.ﬂ 
 I found Graczyk credible and had 
no apparent stake in the outcome of this matter.  Neither Bush 
nor Rosi denied the statements attributed to them.  I therefore 
conclude that management offi
cials of the Respondent were predisposed to terminate DeFeo because of her union activity. 
While there might be some economic justification for closing 
the Linwood facility, inasmuch 
as the Respondent had several one- or two-person patient service centers in the area, I con-
clude that Bush recommended Linwood specifically in order to 
terminate DeFeo. 
DeFeo was a competent employee of 5 years.  Had the clo-
sure of Linwood been solely 
for legitimate business reasons, 
more probably than not she would have been offered a position 

elsewhere.  The Respondent had openings for on-call phle-botomists and data entry specimen
 processors at the Pleasant-
ville facility, and had, for instance, 30 openings for phleboto-

mists in the Northeast.  Of 
course DeFeo might not have wanted to transfer to another area, or take the on-call job, but 

she was not offered the chance.  When she asked where she 
would be transferred to, Bush told her that she was ﬁattachedﬂ 
to the Linwood facility and with 
its closure, she would be ter-
minated. The Respondent offered no evidence to support Bush™s 
assertion that employees are ﬁattachedﬂ to a particular port such 
that in the event of the port™s closure they are terminated.  To 
the contrary, DeFeo testified, wit
hout contradiction, that in her 
5 years she was involuntarily transferred five times. 
Bush™s statement to DeFeo was a total fabrication.  There is 
absolutely no objective evidence that employees are ﬁattachedﬂ 
to a particular port such that they cannot be reassigned absent 
filing an internal application.  To the contrary, DeFeo was reas-
signed five times, as have been others.  DeFeo was an experi-enced and competent employee.  At the time the Linwood of-
fice was closed, there were jobs available out of Pleasantville 
and other branches in the Northeast.  In the normal course of 
events, I conclude, had the closure been legitimate, the Re-
spondent would have offered DeFeo transfer to an open posi-
tion.  Failure to do so indicate
s that the closure of Linwood was 
in retaliation for DeFeo™s union activity.  This conclusion is 

supported by the Respondent™s sophistic argument that she 
could not be rehired because she failed to fill out the proper 
form in the proper manner. 
I discredit Bush, and conclude 
that the story he told DeFeo 
upon her termination, which he re
peated at the hearing, was a 
material misrepresentation of company policy.  I conclude he 
deliberately sought to terminate her because of her active role 
on behalf of the Union. 
The Respondent argues that Linwood was picked for closure 
because it had a low patient count and by closing Linwood it 
was able to renegotiate the lease, which was due to run until 
April 1999, and therefore save several thousand dollars.  I re-
ject this argument.  First, the patient count was not shown to be substantially lower than others
 given the number of employees 
servicing the patients.  Second, 
the Respondent™s action belies a 
serious intent to save money.   
In May the lessor, Richard Steinberg, told Bush that a doctor 
in the office adjacent to the Linwood service center wanted to 
expand and Steinberg wanted to know whether the Respondent would be interested in relocating.  On May 13 Steinberg wrote 
Bush to this effect.
2  The Respondent argues that based on this, 
the decision was made to clos
e the Linwood facility and rene-
gotiate the lease.   
I conclude this is an after-the-
fact argument, and did not play 
a part in the decision to close 
the Linwood facility.  Steinberg™s 
letter of May 13 went unanswe
red.  He wrote again on August 
20, noting that the Linwood office had been vacated and again 
on October 20.  It was not until December that the Respon-
dent™s lease administrator got around to renegotiating with 
Steinberg.  In short, the Respondent closed Linwood for pur-
ported economic reasons, yet paid 
full rent for 6 months.  Such 
are not the actions of a business seeking to minimize expenses 
and I conclude that the argumen
t that Linwood was closed for 
legitimate business reasons is bogus.   
The office on Northfield-Zion Road was closed at about the 
same time; however, that office
 had fewer patients than Lin-
wood and the lease for Zion Road was due to expire in July.  
On the other hand, Somers Point was not closed, though it had 
less than one half the number of patients of Linwood.  Though the Respondent™s ﬁduplicationﬂ
 argument has some logical appeal, it is clear from these facts that such was not the 
motivating reason for closing Linwoo
d.                                                            
b.  Failure to rehire DeFeo 
Though alleged as a separate vi
olation of the Act, the Re-
spondent™s failure to rehire DeFe
o is intertwined with the deci-
sion to close Linwood and terminat
e her.  Nevertheless, if it 
could be found that the closure of Linwood was lawful, the 

Respondent™s refusal to offer her another job was clearly viola-
tive of Section 8(a)(3).  DeFeo was known to be the leader of 

the union movement and Bush, at 
least, stated that he ﬁwould 
get rid of her.ﬂ 
Much of the record, and the Respondent™s defense, is de-
voted to the legalistic argument that DeFeo did not file out the 
right kind of application nor did she put the job title and num-
ber on the application she did file.  True enough her application 
was technically deficien
t, and she should have filed an internal 
application rather than one for nonemployees, had she been 
seeking a voluntary transfer.  It 
may even be, as
 the Respondent argues, that these rules are mandated by an agreement with the 

Office of Federal Contract Co
mpliance and Programs.  How-
ever, the rules relied on by the Respondent, contained in ﬁJob 

Posting Proceduresﬂ do not state any kind of a procedure to be 
used in transferring employees in the event a port is closed.  
Indeed, Graczyk testified without contradiction that facilities 
were closed and phlebotomists we
re moved to other facilities. 
Further, had the Respondent not been disposed to terminate DeFeo, certainly she would have 
been given some initial aid in obtaining another job.  And 
undisputedly, the Respondent had 
jobs available for which DeFeo 
was qualified.  The subsequent 
 2 The doctor had in fact approached Steinberg in late 1996 and 
Steinberg had written to the Respon
dent, which was addressed to De-
Feo at the Linwood address.  Bush told
 Steinberg he did not receive this 
communication.  What happened to it was not pursued. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290responses to her inquires by Novak cannot be characterized as 
any kind of an effort to help
 her obtain employment.  If the 
closing of Linwood and the layoff of DeFeo had in fact been 

for purely business reasons, I be
lieve she would have been offered another job and would have been instructed in how to 
file the appropriate application, if in fact such was needed.  I 
simply do not accept the Respondent™s statements and argu-
ment to the contrary.  I reject the motive offered by the Re-
spondent, and I infer the unlawful motive which it sought to 
hide by this argument. 
Sattuck Denn Mining Corp., 
362 F.2d 
466 (9th Cir. 1966). 
REMEDY Having concluded that the Respondent committed certain un-
fair labor practices, I shall recommend that it cease and desist 
therefrom and take certain affirmative action designed to effec-

tuate the policies of the Act, including reinstating Anne DeFeo 
her former job, or if that job 
no longer exists, to
 a substantially 
identical position of employment and make her whole for any 

loss of wages or other benefits she may have suffered in accor-
dance with the formula set forth in 
F. W. Woolworth Co., 
90 
NLRB 289 (1950), and 
New Horizons for the Retarded, 
283 NLRB 1173 (1987).  Inasmuch as DeFeo was the only em-
ployee at the Linwood facility, I shall not recommend that the 
Respondent be ordered to reopen
 it.  The purposes of the Act 
will be fully remedied by ordering the Respondent to reinstate 

her to an equivalent job in the immediate area of the Linwood 
facility. 
[Recommended Order omitted from publication.] 
 